*193Judgment, Supreme Court, New York County (Laura Visitacion-Lewis, J.), rendered January 23, 2002, convicting defendant, upon his plea of guilty, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, and order, same court and Justice, entered on or about June 6, 2002, which denied defendant’s motion to set aside the sentence, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty plea. The plea allocution satisfied constitutional requirements (see Boykin v Alabama, 395 US 238 [1969]; People v Harris, 61 NY2d 9 [1983]), and it establishes that the plea was knowing, intelligent and voluntary. The essence of defendant’s application was a patently meritless challenge to certain DNA evidence that constituted part of the extensive proof connecting him with the crime. The balance of defendant’s claims was conclusory and contradicted by the plea record.
The record establishes that defendant received effective assistance of counsel in connection with his plea (see People v Ford, 86 NY2d 397, 404 [1995]). Given the meritless nature of the plea withdrawal application, nothing said by counsel in connection with that application was materially adverse to defendant’s interests, and there was no violation of his right to conflict-free representation (see Cuyler v Sullivan, 446 US 335, 348-350 [1980]). Concur—Buckley, P.J., Williams, Lerner and Marlow, JJ.